
	
		IV
		110th CONGRESS
		1st Session
		S. CON. RES. 56
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 4, 2007
			Referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Encouraging the Association of Southeast
		  Asian Nations to take action to ensure a peaceful transition to democracy in
		  Burma.
	
	
		Whereas
			 hundreds of thousands of citizens of Burma have risked their lives in
			 demonstrations to demand a return to democracy and respect for human rights in
			 their country;
		Whereas
			 the repressive military Government of Burma has conducted a brutal crackdown
			 against demonstrators, which has resulted in mass numbers of killings, arrests,
			 and detentions;
		Whereas
			 Burma has been a member of the Association of Southeast Asian Nations (ASEAN)
			 since 1997;
		Whereas
			 foreign ministers of other ASEAN member nations, in reference to Burma, have
			 demanded that the government immediately desist from the use of violence
			 against demonstrators, expressed revulsion over reports
			 that demonstrators were being suppressed by violent and deadly force, and
			 called for the release of all political detainees including Daw Aung San
			 Suu Kyi;
		Whereas
			 the foreign ministers of ASEAN member nations have expressed concern that
			 developments in Burma had a serious impact on the reputation and
			 credibility of ASEAN;
		Whereas
			 Ibrahim Gambari, the United Nations (UN) Special Envoy to Burma, has called on
			 the member nations of ASEAN to take additional steps on the Burma issue,
			 saying, Not just Thailand but all the countries that I am visiting,
			 India, China, Indonesia, Malaysia and the UN, we could do more;
		Whereas
			 the ASEAN Security Community Plan of Action adopted October 7, 2003, at the
			 ASEAN Summit in Bali states that ASEAN members shall promote political
			 development … to achieve peace, stability, democracy, and prosperity in the
			 region, and specifically says that ASEAN Member Countries shall
			 not condone unconstitutional and undemocratic changes of
			 government;
		Whereas
			 the Government of Singapore, as the current Chair of ASEAN, will host ASEAN's
			 regional summit in November 2007 to approve ASEAN's new charter;
		Whereas
			 the current Foreign Minister of Singapore, George Yeo, has publicly expressed,
			 For some time now, we had stopped trying to defend Myanmar
			 internationally because it became no longer credible;
		Whereas
			 according to the chairman of the High Level Task Force charged with drafting
			 the new ASEAN Charter, the Charter will make ASEAN a more rules-based
			 organization and … will put in place a system of compliance monitoring and,
			 most importantly, a system of compulsory dispute settlement for noncompliance
			 that will apply to all ASEAN agreements;
		Whereas
			 upon its accession to ASEAN, Burma agreed to subscribe or accede to all ASEAN
			 declarations, treaties, and agreements;
		Whereas
			 2007 marks the 30th anniversary of the relationship and dialogue between the
			 United States and ASEAN;
		Whereas
			 the Senate passed legislation in the 109th Congress that would authorize the
			 establishment of the position of United States Ambassador for ASEAN Affairs,
			 and the President announced in 2007 that an Ambassador would be appointed;
			 and
		Whereas
			 ASEAN member nations and the United States share common concerns across a broad
			 range of issues, including accelerated economic growth, social progress,
			 cultural development, and peace and stability in the Southeast Asia region:
			 Now, therefore, be it
		
	
		That Congress—
			(1)joins the foreign ministers of member
			 nations of the Association of Southeast Asian Nations (ASEAN) that have
			 expressed concern over the human rights situation in Burma;
			(2)encourages ASEAN to take more substantial
			 steps to ensure a peaceful transition to democracy in Burma;
			(3)welcomes steps by ASEAN to strengthen its
			 internal governance through the adoption of a formal ASEAN charter;
			(4)urges ASEAN to ensure that all member
			 nations live up to their membership obligations and adhere to ASEAN's core
			 principles, including respect for and commitment to human rights; and
			(5)would welcome a decision by ASEAN,
			 consistent with its core documents and its new charter, to review Burma's
			 membership in ASEAN and to consider appropriate disciplinary measures,
			 including suspension, until such time as the Government of Burma has
			 demonstrated an improved respect for and commitment to human rights.
			
	
		
			Passed the Senate
			 November 16, 2007.
			Nancy Erickson,
			Secretary
		
	
